NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
FORT PROPERTIES, INC.,
Plaintiff-Appellee,
V.
»»=__
AMERICAN MASTER LEASE LLC,
Defendan,t-Appellant.
2009-1242
Appeal from the United States District Court for the
Central District of California in case no. 07-CV-365,
Judge Andrew J. Guilf0rd.
ON MOTION
Before DYK, Circuit Judge.
0 R D E R
Fort Pr0perties, Inc. moves to lift the stay of the brief-
ing schedule and for leave to withdraw Seth H. Ostrow
and Ostr0W Kafman & Frankl LLP as counsel. American
l\/faster Lease LLC moves to remand this case to the
district court for further proceedings

FORT PROPERTIES V. AMERICAN MASTER 2
American Master Lease has not demonstrated in its
motion why remand may be appropriate. We deny the
motion without prejudice to American Master Lease
making arguments in its brief concerning remand. Be-
cause American Master Lease filed its opening brief
before the Supreme Court issued its decision in Bilski v.
Kappos,  U.S.  130 S.Ct. 3218 (2010), we deem the
better course is to require the appellant to file a new
opening brief which may also include any arguments
about recent case law.
Upon consideration thereof,
rr is oRDERED '1‘HA'1‘; .'
(1) American Masters Lease LLC’s motion to remand
is denied without prejudice
(2) Fort Properties, Inc.’s motions are granted The
stay of the briefing schedule is lifted. The appellant is
directed to file a replacement opening brief within 45 days
of the date of filing of this order.
FoR THE CoURT
 0 1  /s/ Jan Ho1°baly
Date J an Horbaly
Clerk
cc: Arianna Frankl, Esq.
Anthony G. Graham, Esq.
820 ` u.s.counf;f)lP§i'?PEAm ma
THE FEDERAL G!RCU1T
DEC 91 2610
.lAN HO3BALY
CLERK